ORDER

PER CURIAM.
Cleophus King (appellant) appeals convictions of felonious restraint, pursuant to Section 565.120 RSMo (1994), and armed criminal action, pursuant to Section 571.015 RSMo (1994). We have reviewed the record on appeal and the briefs of the parties. The evidence, particularly the victim’s testimony, supports the findings of the jury and the judgment. There is no evidence to support a finding that the sentence is manifestly unjust or that a miscarriage of justice results from it. Thus, there is no plain error. An extended opinion would have no jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).